                                                                                      Case 3:19-cv-07312-MMC Document 61 Filed 03/16/21 Page 1 of 10



                                                                                1   KEVIN P. ALLEN, State Bar No. 252290
                                                                                    kallen@aghwlaw.com
                                                                                2   JOHN B. ROBINSON, State Bar No. 297065
                                                                                    jrobinson@aghwlaw.com
                                                                                3   ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP
                                                                                    180 Montgomery Street, Suite 1200
                                                                                4   San Francisco, CA 94104
                                                                                    Telephone:     (415) 697-2000
                                                                                5   Facsimile:     (415) 813-2045

                                                                                6   Attorneys for Defendants
                                                                                    CITY OF ANTIOCH, CHIEF OF POLICE TAMMANY
                                                                                7   BROOKS, SGT. MATTHEW KOCH, OFC. ZECHARIAH
                                                                                    MATIS, and OFC. KRISTOPHER KINT
                                                                                8

                                                                                9                             UNITED STATES DISTRICT COURT
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10                          NORTHERN DISTRICT OF CALIFORNIA
                                           180 Montgomery Street, Suite 1200




                                                                                                                     SAN FRANCISCO DIVISION
                                            San Francisco, California 94104




                                                                               11

                                                                               12     CAMERON ROCHA,                          Case No. 3:19-cv-07312 -MMC

                                                                               13                       Plaintiff,            DEFENDANTS’ [PROPOSED] SPECIAL
                                                                                                                              VERDICT FORM
                                                                               14              v.
                                                                                                                              Hon. Maxine M. Chesney
                                                                               15     CITY OF ANTIOCH, Antioch Chief of
                                                                                      Police,
                                                                               16
                                                                                                        Defendants.
                                                                               17

                                                                               18

                                                                               19   ///

                                                                               20   ///

                                                                               21   ///

                                                                               22   ///

                                                                               23   ///

                                                                               24   ///

                                                                               25   ///

                                                                               26   ///

                                                                               27   ///

                                                                               28   ///
                                                                                                                                                                     SVF
                                                                                                                                1                           3:19-CV-07312

                                                                                    365204.1
                                                                                      Case 3:19-cv-07312-MMC Document 61 Filed 03/16/21 Page 2 of 10



                                                                                1   Your answers must be unanimous:
                                                                                2         I.      42 U.S.C. §1983 – Fourth Amendment – Use-of-Force

                                                                                3              1. Was ZECHARIAH MATIS’s handcuffing of CAMERON ROCHA unreasonable

                                                                                4                 force?
                                                                                                                                                  Yes                           No
                                                                                5

                                                                                6          If you answered “yes” to Question 1, please answer Question 2. If you answered “no”
                                                                                    to Question 1, answer no more questions and please have the foreperson sign and date the
                                                                                7   signature line below.

                                                                                8
                                                                                               2. Did ZECHARIAH MATIS’s handcuffing of CAMERON ROCHA cause CAMERON
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                                  ROCHA harm?
                                                                               10                                                                 Yes                           No
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11          If you answered “yes” to Question 2, please answer Question 3. If you answered “no”
                                                                                    to Question 2, answer no more questions and please have the foreperson sign and date the
                                                                               12
                                                                                    signature line below.
                                                                               13

                                                                               14              3. Did KRISTOPHER KINT and MATTHEW KOCH possess a realistic opportunity to

                                                                               15                 intercede on CAMERON ROCHA’s handcuffing?

                                                                               16
                                                                                                             KINT                                 Yes                           No
                                                                               17                            KOCH                                 Yes                           No
                                                                               18           If you answered “yes” to Question 3 as to any defendant, please answer Question 4 as
                                                                               19   to that defendant. If you answered “no” to Question 3, please proceed to the Instructions
                                                                                    preceding Question 5.
                                                                               20

                                                                               21              4. As to any defendant you answered “yes” to in Question 3, did that defendant’s failure

                                                                               22                 to intercede cause CAMERON ROCHA harm?

                                                                               23
                                                                                                             KINT                                 Yes                           No
                                                                               24                            KOCH                                 Yes                           No
                                                                               25         If you answered “yes” to question 2, or “yes” to question 4 as to Kint, please answer
                                                                               26   Question 5. If you answered “no” to question 2, and “no” to question 4 as to Kint (or did not
                                                                                    answer either question), please proceed to the Instructions between Questions 13 and 14.
                                                                               27

                                                                               28   ///
                                                                                                                                                                                    SVF
                                                                                                                                        2                                  3:19-CV-07312

                                                                                    365204.1
                                                                                      Case 3:19-cv-07312-MMC Document 61 Filed 03/16/21 Page 3 of 10



                                                                                1       II.       42 U.S.C. §1983 – Supervisory Liability

                                                                                2              5. As to whichever question(s) you answered “yes” to – 2 and/or 4 – did MATTHEW

                                                                                3                 KOCH do either of the following:

                                                                                4

                                                                                5                 Acquiesce to said constitutional violation(s)?          Yes                    No

                                                                                6

                                                                                7                 Engage in conduct demonstrating reckless or callous indifference to said constitutional

                                                                                8                 right(s)?

                                                                                9                                                                         Yes                    No
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          If you answered “yes” to question 5, please answer Question 6. If you answered
                                           180 Montgomery Street, Suite 1200




                                                                                    “no” to question 6, please proceed to the Instructions between Questions 6 and 7.
                                            San Francisco, California 94104




                                                                               11
                                                                                               6. To whichever conduct you answered “yes” to in Question 5, did that conduct cause
                                                                               12
                                                                                                  CAMERON ROCHA’s alleged injuries?
                                                                               13

                                                                               14
                                                                                                                                                          Yes                    No
                                                                               15
                                                                                           If you answered “yes” to Question 2, please answer 7. If you answered “no” to
                                                                               16   Question 2, answer no more questions and please have the foreperson sign and date the
                                                                                    signature line below.
                                                                               17

                                                                               18       III. Bane Act
                                                                               19
                                                                                               7. Did ZECHARIAH MATIS act violently against CAMERON ROCHA?
                                                                               20

                                                                               21
                                                                                                                                                   Yes                   No
                                                                               22
                                                                                          If you answered “yes” to Question 7, please answer Question 8. If you answered “no”
                                                                               23   to Question 7, please proceed to the Instructions between Questions 9 and 10.
                                                                               24
                                                                                               8. Did ZECHARIAH MATIS commit this act of violence to retaliate against
                                                                               25
                                                                                                  CAMERON ROCHA from exercising his right against unreasonable force?
                                                                               26

                                                                               27                                                                  Yes                   No

                                                                               28
                                                                                                                                                                                     SVF
                                                                                                                                         3                                  3:19-CV-07312

                                                                                    365204.1
                                                                                      Case 3:19-cv-07312-MMC Document 61 Filed 03/16/21 Page 4 of 10



                                                                                1         If you answered “yes” to Question 8, please answer Question 9. If you answered “no”
                                                                                    to Question 8, please proceed to the Instructions between Questions 9 and 10.
                                                                                2

                                                                                3              9. Was ZECHARIAH MATIS’ conduct a substantial factor in causing harm to
                                                                                4                 CAMERON ROCHA?
                                                                                5                                                                 Yes                   No
                                                                                6
                                                                                           If you answered “yes” to Question 2, please answer 10. If you answered “no” to
                                                                                7   Question 2, answer no more questions and please have the foreperson sign and date the
                                                                                    signature line below.
                                                                                8

                                                                                9       IV. Intentional Infliction of Emotional Distress
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10
                                                                                               10. Was ZECHARIAH MATIS’ conduct outrageous?
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11

                                                                               12                                                                 Yes                   No

                                                                               13          If you answered “yes” to Question 10, please answer Question 11. If you answered
                                                                                    “no” to Question 10, please proceed to the Instructions between Questions 13 and 14.
                                                                               14

                                                                               15              11. Did ZECHARIAH MATIS intend to cause CAMERON ROCHA’s emotional
                                                                               16                 distress?
                                                                               17
                                                                                                                                                  Yes                   No
                                                                               18

                                                                               19          If you answered “yes” to Question 11, please answer Question 12. If you answered
                                                                                    “no” to Question 11, please proceed to the Instructions between Questions 13 and 14.
                                                                               20

                                                                               21              12. Did CAMERON ROCHA suffer severe emotional distress?
                                                                               22

                                                                               23
                                                                                                                            Yes                          No
                                                                               24
                                                                                           If you answered “yes” to Question 12, please answer Question 13. If you answered
                                                                               25   “no” to Question 12, please proceed to the Instructions between Questions 13 and 14.
                                                                               26
                                                                                               13. As to any defendant you answered “yes” to in Question 12, was that defendant’s
                                                                               27
                                                                                                  conduct a substantial factor in causing CAMERON ROCHA’s severe emotional
                                                                               28
                                                                                                                                                                                    SVF
                                                                                                                                       4                                   3:19-CV-07312

                                                                                    365204.1
                                                                                      Case 3:19-cv-07312-MMC Document 61 Filed 03/16/21 Page 5 of 10



                                                                                1                 distress?

                                                                                2
                                                                                                              KINT                                 Yes                          No
                                                                                3                             KOCH                                 Yes                          No
                                                                                4                             MATIS                                Yes                          No

                                                                                5          If you answered “yes” to Questions 2 or 4, please answer answer Question 14 (as to
                                                                                    the same defendant(s)). If you answered “no” to Questions 2 and 4, answer no more
                                                                                6   questions and please have the foreperson sign and date the signature line below.
                                                                                7
                                                                                        V. Assault & Battery
                                                                                8

                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                               14. Did KRISTOPHER KINT, MATTHEW KOCH or ZECHARIAH MATIS
                                                                               10                 intentionally touch CAMERON ROCHA?
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11

                                                                               12                             KINT                                 Yes                          No
                                                                                                              KOCH                                 Yes                          No
                                                                               13                             MATIS                                Yes                          No
                                                                               14

                                                                               15           If you answered “yes” to Question 14 as to any defendant, please answer Question 15
                                                                                    as to that defendant. If you answered “no” to Question 14, please proceed to the
                                                                               16   Instructions between Questions 17 and 18.
                                                                               17
                                                                                               15. As to any defendant you answered “yes” to in Question 14, did that defendant use
                                                                               18
                                                                                                  unreasonable force in arresting CAMERON ROCHA?
                                                                               19

                                                                               20
                                                                                                              KINT                                 Yes                          No
                                                                               21                             KOCH                                 Yes                          No
                                                                                                              MATIS                                Yes                          No
                                                                               22
                                                                                            If you answered “yes” to Question 15 as to any defendant, please answer Question 16
                                                                               23   as to that defendant. If you answered “no” to Question 15, please proceed to the
                                                                               24   Instructions between Questions 17 and 18.

                                                                               25              16. As to any defendant you answered “yes” to in Question 15, did CAMERON ROCHA
                                                                               26                 consent to that defendant’s use of that force?
                                                                               27

                                                                               28                             KINT                                 Yes                          No
                                                                                                                                                                                    SVF
                                                                                                                                         5                                 3:19-CV-07312

                                                                                    365204.1
                                                                                      Case 3:19-cv-07312-MMC Document 61 Filed 03/16/21 Page 6 of 10



                                                                                1                              KOCH                               Yes                          No
                                                                                                               MATIS                              Yes                          No
                                                                                2

                                                                                3           If you answered “yes” to Question 16 as to any defendant, please answer Question 17
                                                                                    as to that defendant. If you answered “no” to Question 16, please proceed to the
                                                                                4   Instructions between Questions 17 and 18.

                                                                                5
                                                                                               17. As to any defendant you answered “yes” to in Question 16, was that defendant’s use
                                                                                6
                                                                                                  of unreasonable force a substantial factor in causing harm to CAMERON ROCHA?
                                                                                7
                                                                                                               KINT                               Yes                          No
                                                                                8                              KOCH                               Yes                          No
                                                                                9                              MATIS                              Yes                          No
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10          If you answered “yes” to Questions 2 or 4, please answer answer Question 18 (as to
                                                                                    the same defendant(s).) If you answered “no” to Questions 2 and 4, answer no more
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11   questions and please have the foreperson sign and date the signature line below.
                                                                               12
                                                                                        VI. Negligence
                                                                               13

                                                                               14              18. Were KRISTOPHER KINT, MATTHEW KOCH or ZECHARIAH MATIS
                                                                               15                 negligent?
                                                                               16

                                                                               17                              KINT                               Yes                          No
                                                                                                               KOCH                               Yes                          No
                                                                               18                              MATIS                              Yes                          No
                                                                               19
                                                                                            If you answered “yes” to Question 18 as to any defendant, please answer Question 19
                                                                               20   as to that defendant. If you answered “no” to Question 18, please proceed to the
                                                                                    Instructions before Question 20.
                                                                               21

                                                                               22              19. As to any defendant you answered “yes” to in Question 18, was that defendant’s

                                                                               23                 negligence a substantial factor in causing harm to CAMERON ROCHA?

                                                                               24
                                                                                                               KINT                               Yes                          No
                                                                               25
                                                                                                               KOCH                               Yes                          No
                                                                               26                              MATIS                              Yes                          No

                                                                               27

                                                                               28
                                                                                                                                                                                    SVF
                                                                                                                                       6                                   3:19-CV-07312

                                                                                    365204.1
                                                                                      Case 3:19-cv-07312-MMC Document 61 Filed 03/16/21 Page 7 of 10



                                                                                1

                                                                                2       VII.      DAMAGES

                                                                                3       If you answered “yes” to Questions 2, 4, 6, 9, 13, 17, or 19, please answer Question 29. If
                                                                                4       you answerd “no” to Questions 2, 4, 6, 9, 13, 17, and 19 (or did not answer them),
                                                                                        answer no more questions and please have the foreperson sign and date the signature
                                                                                5       line below.

                                                                                6
                                                                                               20. What do you find as the total amount of CAMERON ROCHA’s damages?
                                                                                7
                                                                                                                                                   $______________________
                                                                                8
                                                                                               If you answered “yes” to Questions 2, 4, or 6, and answered “zero” to question 20,
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                               please answer Question 21. Otherwise, please proceed to the Instructions before
                                                                               10              Question 22.
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11
                                                                                               21. Because cause(s) of action related to Questions 2, 4 and 6 authorize an award of
                                                                               12
                                                                                                  nominal damages, you award at least nominal damages, i.e. damages not to exceed $1.
                                                                               13
                                                                                                  Amount of nominal damages. $______________________
                                                                               14
                                                                                                  If you answered “yes” to question 19, please answer Question 22. If you answered
                                                                               15
                                                                                                  “no” question question 19 (or did not answer it), please proceed to the
                                                                               16                 Instructions before Question 25.

                                                                               17
                                                                                               22. Was CAMERON ROCHA negligent?
                                                                               18

                                                                               19                                                                  Yes                           No
                                                                               20

                                                                               21          If you answered “yes” to Question 22, please answer Question 23. If you answered
                                                                                    “no” to Question 22, please proceed to the Instructions before Question 25.
                                                                               22

                                                                               23              23. Was CAMERON ROCHA’s negligence a substantial factor in causing his harm?

                                                                               24
                                                                                                                                                   Yes                           No
                                                                               25

                                                                               26         If you answered “yes” to question 23, please answer Question 24. If you answered
                                                                                    “no” question question 24, please proceed to the Instructions preceding question 25.
                                                                               27

                                                                               28
                                                                                                                                                                                      SVF
                                                                                                                                         7                                   3:19-CV-07312

                                                                                    365204.1
                                                                                      Case 3:19-cv-07312-MMC Document 61 Filed 03/16/21 Page 8 of 10



                                                                                1              24. What percentage of responsibility for CAMERON ROCHA’s harm do you assign to:

                                                                                2                 KRISTOPHER KINT            __________________

                                                                                3                 MATTHEW KOCH               __________________

                                                                                4                 ZECHARIAH MATIS           __________________

                                                                                5                 CAMERON ROCHA              _________________

                                                                                6          If you answered “yes” to Question 2, please answer Question 25. If you answered
                                                                                7   “no” to Questions 2 (or did not answer it), please proceed to the Instructions preceding
                                                                                    Question 26.
                                                                                8

                                                                                9              25. Did CAMERON ROCHA prove by a preponderance of the evidence that
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10                 ZECHARIAH MATIS act with malice, oppression, or in reckless disregard of the
                                           180 Montgomery Street, Suite 1200




                                                                                                  rights of CAMERON ROCHA?
                                            San Francisco, California 94104




                                                                               11

                                                                               12                                                                   Yes                     No
                                                                               13
                                                                                           If you answered “yes” to Question 9, 13, or 17, please answer Question 26. If you
                                                                               14   answered “no” to Questions 9, 13, and 17 (or did not answer them), please have the
                                                                                    foreperson sign and date the signature line below, and proceed to the next page.
                                                                               15

                                                                               16              26. Did CAMERON ROCHA prove by clear and convicing evidence that ZECHARIAH

                                                                               17                 MATIS acted with malice, oppression, or fraud towards CAMERON ROCHA?

                                                                               18

                                                                               19

                                                                               20                                                                   Yes                     No

                                                                               21
                                                                                               Please sign and date this verdict form, and turn to the next page.
                                                                               22

                                                                               23   Dated: __________________
                                                                                                                                     ____________________________________
                                                                               24                                                    FOREPERSON NUMBER
                                                                               25

                                                                               26                                                    ____________________________________
                                                                                                                                     FOREPERSON SIGNATURE
                                                                               27

                                                                               28
                                                                                                                                                                                SVF
                                                                                                                                         8                             3:19-CV-07312

                                                                                    365204.1
                                                                                      Case 3:19-cv-07312-MMC Document 61 Filed 03/16/21 Page 9 of 10



                                                                                1              SPECIAL INTERROGATORIES
                                                                                2         If you answered “yes” to Question 2, answer all four questions below (all parts). If
                                                                                3   you answered “no” to Question 2 (or not did not answer it), but “yes” to Questions 4 or 6,
                                                                                    answer Questions 1-3 below, including all subparts.
                                                                                4
                                                                                          If you answered “no” to Questions 2, 4, and 6 (or did not answer them), answer no
                                                                                5   more questions and please have the foreperson sign and date the signature line below.
                                                                                6
                                                                                        1. In Defense Exhibit “E,” did Cameron Rocha complain the handcuffs were causing him
                                                                                7
                                                                                               pain?
                                                                                8
                                                                                                                                                Yes                         No
                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                               10       2. Excluding Defense Exhibit “E,” did Cameron Rocha make any statement while on-scene
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11              that the handcuffs were causing him pain?
                                                                               12
                                                                                                                                                Yes                         No
                                                                               13

                                                                               14
                                                                                        3. While in the presence of Zechariah Matis, Kristopher Kint, and Matthew Koch:
                                                                               15

                                                                               16                 a. Did Cameron Rocha ask the handcuffs to be loosened or otherwise adjusted?

                                                                               17
                                                                                                                                                Yes                         No
                                                                               18

                                                                               19                 b. Were Cameron Rocha’s wrists bleeding?
                                                                               20
                                                                                                                                                Yes                         No
                                                                               21

                                                                               22
                                                                                                  c. Were Cameron Rocha’s hands or wrists swollen?
                                                                               23

                                                                               24                                                               Yes                         No
                                                                               25
                                                                                                  d. Were Cameron Rocha’s hands or wrists discolored?
                                                                               26

                                                                               27
                                                                                                                                                Yes                         No
                                                                               28
                                                                                                                                                                                 SVF
                                                                                                                                       9                                3:19-CV-07312

                                                                                    365204.1
                                                                                     Case 3:19-cv-07312-MMC Document 61 Filed 03/16/21 Page 10 of 10



                                                                                1

                                                                                2       4. While Cameron Rocha was with Zechariah Matis on the way to Martinez Detention

                                                                                3              Facility:

                                                                                4                  a. Did Cameron Rocha make any statement the handcuffs were causing him pain?

                                                                                5

                                                                                6                                                                Yes                         No

                                                                                7

                                                                                8                  b. Did Cameron Rocha ask the handcuffs to be loosened or otherwise adjusted?

                                                                                9
ALLEN, GLAESSNER, HAZELWOOD & WERTH, LLP




                                                                                                                                                 Yes                         No
                                                                               10
                                           180 Montgomery Street, Suite 1200
                                            San Francisco, California 94104




                                                                               11
                                                                                                   c. Were Cameron Rocha’s wrists bleeding?
                                                                               12

                                                                               13                                                                Yes                         No
                                                                               14

                                                                               15                  d. Were Cameron Rocha’s hands or wrists swollen?
                                                                               16
                                                                                                                                                 Yes                         No
                                                                               17

                                                                               18
                                                                                                   e. Were Cameron Rocha’s hands or wrists discolored?
                                                                               19

                                                                               20                                                                Yes                         No

                                                                               21

                                                                               22

                                                                               23

                                                                               24

                                                                               25

                                                                               26

                                                                               27

                                                                               28
                                                                                                                                                                                  SVF
                                                                                                                                      10                                 3:19-CV-07312

                                                                                    365204.1
